Citation Nr: 0323508	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for Post-Traumatic Stress Disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that granted, in pertinent part, the 
veteran's claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD) and evaluated it as 10 
percent disabling.  The veteran has perfected a timely 
appeal.  

Because the veteran has disagreed with the initial rating 
assigned to his service-connected PTSD, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is noted that, during the pendency of this appeal, the RO 
increased the evaluation on the veteran's service-connected 
PTSD to 30 percent in March 2001.



FINDING OF FACT

The veteran's PTSD is characterized by, at most, such 
symptoms as a depressed mood, anxiety, and chronic sleep 
impairment.



CONCLUSION OF LAW

The criteria for an initial evaluation higher than 30 percent 
on the veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim for an 
initial disability rating in excess of 30 percent on PTSD.  
In a letter dated in March 2001, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with a copy of the appealed rating decision, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that comported with an initial 
disability rating in excess of 30 percent for PTSD.  By way 
of these documents, they also were specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to an initial 
disability rating in excess of 30 percent for PTSD poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Higher Initial Evaluation

At the outset, it is noted that the RO granted the veteran's 
claim of entitlement to service connection for PTSD in an 
August 1999 rating decision, evaluating it as 10 percent 
disabling (as noted above), based on a review of the 
veteran's service medical records and a report of the 
veteran's May 1999 VA examination that had diagnosed PTSD.  
Following the submission of additional medical evidence in 
the form of a report of the veteran's February 2000 VA 
examination, the RO increased the evaluation on the veteran's 
service-connected PTSD to 30 percent disabling in March 2001, 
making it effective January 26, 1999 (the date of the 
veteran's claim).  See 38 C.F.R. § 3.400 (2002).

The evidence submitted during the pendency of this appeal 
includes the veteran's service medical records, reports of 
post-service VA outpatient examinations accomplished at the 
VA Medical Center in Philadelphia, Pennsylvania (hereinafter, 
"VAMC Philadelphia") in May 1999, February 2000, November 
2001, and February and July 2002, and lay statements.  

A review of the veteran's available service medical records 
does not indicate that he was treated for PTSD during 
service.  In this regard, it is noted that a copy of the 
veteran's entrance physical examination was not available for 
review.  A review of the veteran's inpatient treatment 
records for venereal disease in April 1946 does not show any 
treatment for PTSD.  Finally, a review of the veteran's 
separation physical examination accomplished in May 1946 
indicates that there were no psychiatric diagnoses rendered 
at that examination.  

A review of the veteran's service personnel records indicates 
that he was awarded the Combat Infantry Badge for service in 
Europe during World War II.

On a VA Form 21-526 submitted to the RO at the time that he 
claimed entitlement to service connection for PTSD in January 
1999, the veteran stated that he had been in the infantry and 
in many battles during service in World War II.  He also 
stated that he was having problems related to PTSD.

On VA outpatient PTSD examination accomplished at VAMC 
Philadelphia in May 1999, the veteran complained of 
flashbacks to in-service combat situations, some avoidance 
behavior, a restricted range of affect with feelings of 
depression and tearfulness, some increased arousal symptoms, 
startling easily with loud noises, and difficulty 
concentrating.  He described several in-service traumatic 
events and stated that he was an infantryman and saw a lot of 
front-line combat, specifically including an experience 
involving the deaths of his entire platoon.  The veteran also 
stated that his service records had been destroyed in a fire.  
The examiner noted that the veteran had symptoms of post-
traumatic stress, although the veteran had functioned fairly 
adequately in the past and had worked for Gulf Oil for 35 
years until he retired in October 1981.  Mental status 
examination of the veteran revealed an occasionally depressed 
mood, a tearful affect when discussing some of his war 
experiences, goal-directed thought processes, no suicidal or 
homicidal ideation, and no psychotic symptoms.  The veteran's 
Global Assessment of Functioning (GAF) score was 62, 
indicating mild symptoms.  The assessment included PTSD and 
mild psycho-social stressors related to PTSD.  

In a Notice of Disagreement submitted to the RO in August 
1999, the veteran contended that he had experienced many 
problems related to PTSD since service in World War II and 
since returning home from service.  The veteran also 
contended that, because his service medical records were 
unavailable, he should receive the benefit-of-the-doubt and 
was entitled to an initial disability rating in excess of 30 
percent for his service-connected PTSD.

On a VA Form 9 submitted to the RO in October 1999, the 
veteran stated that his many problems related to PTSD "have 
been haunting me since my discharge from the Army."  The 
veteran stated that these problems included sleep 
difficulties, depressed moods, and alcoholism.  

On VA outpatient PTSD examination accomplished at VAMC 
Philadelphia in February 2000, the veteran complained of 
occasional nightmares and flashbacks related to in-service 
combat experiences.  The examiner noted that there was no 
claims file or clinical record available for review.  Mental 
status examination of the veteran revealed that his affect 
demonstrated a full range, he was saddened and upset by some 
of the memories that he recounted to the examiner, and he had 
coherent thought processes, no hallucinations, no suicidal or 
homicidal ideation, and good judgment and insight.  The 
examiner estimated the veteran's GAF score as 65, indicating 
mild symptoms.  The diagnosis was PTSD, and the examiner 
noted that re-experiencing, arousal, and avoidance symptoms 
had been demonstrated as present.

In a statement submitted to the RO in May 2001, the veteran 
stated, "I understand my medical records were destroyed in 
1972 in a fire."  He also requested that VA locate his 
service medical records.

A review of the veteran's VA outpatient treatment records 
from VAMC Philadelphia for the period of January 1999 to 
January 2002 indicates that the veteran was diagnosed with 
depression on two separate VA outpatient geriatric 
examinations accomplished in November 2001 and February 2002.  
On examination in November 2001, it was noted that the 
veteran was feeling extremely depressed, and he complained of 
trouble sleeping and feelings of anxiety and guilt.  Physical 
examination of the veteran revealed no pertinent results, and 
the assessment included depression.  On follow-up examination 
accomplished in February 2002, the veteran complained of 
feeling significantly depressed because of a difficult home 
situation, trouble sleeping, and crying a lot.  Physical 
examination of the veteran revealed no pertinent results, and 
the assessment included major depression.

At the veteran's most recent VA outpatient PTSD examination 
accomplished at VAMC Philadelphia in July 2002, the veteran 
complained of intrusive thoughts related to the deaths of his 
entire platoon during service, increased tearfulness, re-
experiencing, some sleep disturbance, some hypervigilance, 
and some symptoms of avoidance and social withdrawal.  The 
examiner concluded that the veteran continued to have 
significant symptoms of PTSD related to his military service.  
It was noted that, following service, the veteran had had a 
long and successful work history.  It was noted that the 
veteran's social functioning had been impacted by his PTSD 
and by the death of his wife several months earlier, in that 
he no longer had any interests and did not pursue his past 
interests.  The veteran also stated that he felt supported by 
his adult children and derived great comfort from his 
relationships with them.  It was noted that an increase in 
PTSD symptoms often followed other life tragedies and was 
preventing the veteran from maintaining his prior level of 
involvement in his activities.  Mental status examination of 
the veteran revealed that he was tearful and depressed, he 
clearly was depressed over the loss of his wife and was 
grieving for her, and he became extremely emotional and cried 
when he spoke of in-service incidents that he had 
experienced, his thought processes were coherent and goal-
directed, he denied any suicidal or homicidal ideation, he 
denied any auditory or visual hallucinations, and there was 
no evidence of a thought disorder.  The examiner stated that 
it was clear that the veteran's World War II trauma continued 
to affect him emotionally.  The veteran's GAF score was 61, 
indicating mild symptoms.  The diagnosis was PTSD, and the 
examiner noted that the veteran appeared to be saddened and 
quite distressed by specific incidents from World War II.  
The examiner concluded that the veteran's PTSD affected his 
social functioning, although it was unclear whether it 
affected his occupational functioning since he had retired 
many years earlier.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD is more 
disabling than initially, and currently, evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under this Diagnostic Code, 
mental disorders are evaluated based on the level of 
occupational and social impairment and the presence or 
absence of symptoms which decrease work efficiency and the 
ability to perform occupational tasks.  An evaluation of 30 
percent disabling is available where occupational and social 
impairment is shown with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  An 
evaluation of 50 percent disabling is available where the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  An evaluation of 70 percent disabling is 
available where the veteran demonstrates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Finally, the maximum compensable 
evaluation of 100 percent disabling is available where the 
veteran has total occupational and social impairment, due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform the activities of daily living (including maintenance 
of minimum personal hygiene), disorientation as to time or 
place, and memory loss for the names of close relatives, the 
veteran's own occupation, or his own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to an initial disability rating in excess of 
30 percent for service-connected PTSD.  Specifically, the 
Board finds that the veteran's service-connected PTSD is most 
appropriately evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  As noted 
above, on VA outpatient PTSD examination in May 1999, the 
veteran had symptoms of PTSD, but he had functioned fairly 
adequately in the past and his PTSD had not affected his 
post-service work history.  The examiner concluded in May 
1999 that the veteran demonstrated no psychotic symptoms and 
only had an occasionally depressed mood and tearful affect.  
On subsequent VA examination in February 2000, the veteran 
demonstrated re-experiencing, arousal, and avoidance 
symptoms.  However, the veteran also had coherent thought 
processes and good judgment and insight.  Subsequent VA 
outpatient PTSD examination in July 2002 revealed that the 
veteran was tearful and experienced some sleep disturbance, 
hypervigilance, avoidance, and social withdrawal.  Although 
the examiner who conducted the veteran's July 2002 
examination noted that his PTSD had affected his social 
functioning, it also was noted that the veteran was supported 
by his adult children and received much comfort from his 
relationships with them.  The veteran's thought processes 
were coherent and goal-directed, he denied any suicidal or 
homicidal ideation and any auditory or visual hallucinations, 
and there was no evidence of a thought disorder.  Finally, it 
was noted that the veteran had had a long and successful work 
history.  Given the symptomatology associated with the 
veteran's service-connected PTSD, and given the lack of 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment or abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective social 
relationships, the Board finds that an initial disability 
rating in excess of 30 percent is not warranted for the 
veteran's service-connected PTSD under Diagnostic Code 9411.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The Board notes further that, upon a review of the entire 
record, the 30 percent evaluation currently assigned to the 
veteran's service-connected PTSD reflects the most disabling 
that this disability has been since the veteran filed his 
claim of entitlement to service connection for this 
disability, which is the beginning of the appeal period.  
Thus, the Board concludes that a staged rating is not 
warranted.  See Fenderson, supra.

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected PTSD 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  None of the evidence of record on this 
claim indicates that the veteran's PTSD was shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  For example, it was noted on the veteran's July 
2002 VA examination that he had had a long and successful 
post-service work history.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
initial disability rating in excess of 30 percent on the 
veteran's PTSD.  Id.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an initial disability 
rating in excess of 30 percent for service-connected PTSD.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  The appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for Post-Traumatic Stress Disorder is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

